               Case 1:20-cv-00994-RA Document 22 Filed 10/15/20 Page 1 of 8
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 10-15-20

 RANDY E. SWINSON,

                              Plaintiff,
                                                                 No. 20-CV-994 (RA)
                         v.
                                                                         ORDER
 CITY OF NEW YORK et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of the attached letter from Plaintiff Randy Swinson, dated September

10, 2020. It appears that Plaintiff’s letter was filed in response to the Court’s July 15, 2020 and/or

September 8, 2020 orders, which directed him to submit a letter clarifying the specific date(s) on which

the individual defendants, i.e., Secretary Deputy Warden and Supervisor of Social Services, engaged in

the alleged misconduct. See Dkts. 15, 20. No later than October 29, 2020, the City shall provide the

Court with an update as to its attempts to identify these individuals.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated:      October 15, 2020
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
                    Case 1:20-cv-00994-RA Document 22 Filed 10/15/20 Page 2 of 8
                                                                                                             -
    ~;                        RONNIE ABRAMS
       tflE uor10RABLE orsTRICT JUDGE
       vNITED :::::: orsTRICT COURT                                        SEPTEMBER 10
       UNITED     STRICT OF NEW YORK                                                      ,   2020
      sourHERNYD:QUARE
      f40 f'()LE NEW yORK              10007
      NEll yoRK,
                    RA NDY SWINSONv. CITY            F N       ·


                                      r--J.r!'-Jr ,
             Re:                                        EW YORK et al..
                    20 -cv-994 (RA)
                          p   ,=-
    ~__,::~-,-~                       _-o~
             Ho11or:--/                         ·
      your                                  .
(            I .AM THE PLAINTIFF, RANDY SWINSON , ~EAS'E .FORG'lVE
                                                           .                         WfiA.l\.t)l.lW.SS
                                                                                                         '
     IT IS A CHALLENGE, EVERYDAY AT                  .D.C,     TO DRAFT A LETIER,TY'P'E OR

     SEND HAIL     out. so            RESPECTFULLY    I HOPE THIS CORRESPONDENCE REACHES

     yoUR CHAMBERS IN TIME.

           FROM JAN.2020 TO FEB. 202, I HAD DOCUMENTED, THAT I, AND
     OTHERS WERE BEING DENIED " SOCI L SERVICES ", " COMPLETELY ", NO

     ONE AFFORDED US THE CONSTITUTIO AL RIGHT OR THE MINIMUM STANDARD
     OF" SOCIAL SERVICES• (WHICH C USED DEFAULTS IN CERTAIN JUDGEMENTS)
     '(CHECK EXHIBIT A') LEVY&AND FIN S.

            THE SOCIAL SERVICE SUPER ISORS NAME WAS ( HS. EAll'f ), ?\.llS,
                                                 F SEC\ralil • i\\Y.St.C\l\\l't'l
      THERE WAS " NO n JANE DOE DEPU Y WARDEN   0 ( JOHN HERN~NDEZ)
                                            A'TION
     . SUPERVISOR IN COMMAND DURING T 1 SITUn
      8611 SOLELy.                                              AND ACCESS FOR US, TO CONNECT
                                          AID
              SOCIAL SERVICE UNIT - Is TO
                                                -
      WITHH • THE COURTS '' •
              TIIMIK YOU FOR YOUR PATI                E' AND KINDNESS' IN READING HY

      RUMBLE REQUEST
                   ;-~ °B,At:.P-J..,.____,.. "--"·,.,._                              OLLY SUB
~N             ,;?-           c) ' ~                      ,..,;z...o6'-~
- - ~ ~ ~ NIE:;:--~b~-
              Notary Pubr,c State o
                                  ew York


L
                     No. 0lST6Bl234
                Qualified i Q
             Corn • .      n ueens County
          Case 1:20-cv-00994-RA Document 22 Filed 10/15/20 Page 3 of 8
      /




/
                                 EXHIBIT   A




I
I
.dI
c'




r                                                                        \
                                                                             I
                                                                             \




                                 EXHIBIT A




                                                                                 \

                                                                                     \

                                                                                         \




                                  EXHIBIT A                                                  \
                                                                                             I
                      ~      ,artmentof
                      Case /1:20-cv-00994-RA
                                                                                                                                                                                 ;
                            r:,r.;tlon and FinanceDocument                                 22 Filed 10/15/20 Page 4 of 8
                                                                                                             Warrant
                    /
                                      ort Enforcement
                     cED - Ch_lld sug:mpus, Albany NY 12227-5350
                     wAHarnmsn

        --                   ·ssfoner of Taxation and Finance                                                                    Judgment
        --          cotr1111'               against
                                                                                                                                 Creditor

                         esWtNSON
               R,ANDY   sT # 34919034
    8          125 WHIT~ NY 10013-4497                                                                                          Judgment
    2         NEwvoR                                                                                                            Debtor              Warrant 10·

    I                                                                                                                            lastknown C
                                                                                                                                                   C97011880SW010


    I                                                                                                                           address    N ounty of Judgment·
                                                                                                                                            ewYor1c           ·

                                                                                                                                                 Section of Tax Law:
                         ·                                                                                                                       171-i               •
              pie of the 5tate of New York by: A OLEARY                       .
        1"':,:C:r
                or employee of the De_Pa~ment of Taxation and Finance (D"TF) ha"e be       .
     a;btor has a support _a~ears obhgat10~: Whereas, a support arrears            sn!~                                         obligation               ~!:e(i \ha\~~ a~"~
    ;~ favor of the commIssIoner of Taxation and Finance of the State of New York pursuant                                                                   ~~:X(~!~m@in\
    Section 171-i from the debtor named, the nature and amount of which _ _are as follows:

    CSMS 10 NF54836X1 in the amount of$ 40,369.67 as of August Si\~o
    By statute, subsequent suppo~ arrears due on the ab?ve ~~f~,r.~g~d <>b!lgation are deemed part of this
   judgment. New York State (?fflc~ of Temporary and _D1sabIhty,;;,1~~--~4pTDA) shall advise DTF of the
   updated support arrears obhgatIon. By statute, monies cgJJ@~:R by trf¥',,1~,!:l this judgment are paid over to
   OTDA and shall be applied pursuant to Federal and St@J'.§1a~g guidelirii§..- If there is no longer a support
   arrears obligation owed by the above debtor, this juqf!l§:~nt will 5i:satisfied.'"~;}
                                                                                Mr(•'   -,«...-.·,n-ff,
                                                                                          Yffi ...-,•orrti
                                                                                                                      «,·,·,y          ,w.'f-'



                                                                                                                i:r                   -~-
                                                                               ._..            0                      (ffl,Y           N'fY'•'




   And whereas, said obligation mrnains unpaid;··•·«•·.-r,((,
                                                    ···"···.,.,·"·
                                                             ....,,,",..
                                                                         Y,:<t¾gftg.,,                         ..
                                                                   ,i;;):::~fifu1s,
                                                                               ~·«rr,·,·•·Mi'I                ,,v,w
                                                                                                                                                                            th
   Now therefore we command yoy to file a                        w~·~,.within five days after its receipt by you, wi
   the office of th~ clerk of the coY.Jjf9#,;u:1med jkpve, toi'"~try by- ~13r in the judgment docket, pursuant to
    the provisions of the Tax Law#:.~"
    ~d we_ further command
                                          if
                                         t~u,
                                                    ~f~..... .J
                                        to satisfy said
    said obligation out of the reaf:[~nd ~ersonal
                                                        . ~~£-ff~W
                                                                   e::
                                                                  ri
                                                                        ,:"                .
                                                                   \~f :;~ count':/ be\ong\~g \o
                                                                                                      · an~~\()~
                                                                         'd Comm\ss\onet o1 ~a,_.a\\on anc\

                                                            s .:arrant is so doc\<.eted W\th the o"'~e o\ t deceased \'\as an
                                                                                                                                                 sa\d.de'o\o~;-;~,:'; :;:~:\'\
    due to him/her at ~he time wn~n}~~1d cop=                    ,~it
                                                           t~e property in which said deb~ot wh~~;~n\s waftan\ and
                                                   !J y levied upon or so\d hereunder, and0 fr New '< ot\<..
   ~unty or at any time thereaftef,,t~~f.lJP@\flJl.:,,~
   in erest or the debts owed to him7Rer!.sna e                  .        d Finance of the State
   the money collected to the Commissioner of Taxation an                                    d interest pro\lided b~ \a'IJ.
                                      .                             I accrued arrears an
   Levy and collect·total amount due shown above, Pus

   Warrant received at 9 o'clock a.m. on 8/5/2020




                                                                                                                                                     oocKET DATE 8/11/2020
TC-140.1 (10/18)
                                                 1DB0 - 2250635            P0000014- 03
                                                                                                                                                                                 $
                                 r
                                 Case 1:20-cv-00994-RA Document 22 Filed 10/15/20 Page 5 of 8
                        ~/
                    /    TO'
                4            '     -•ALE RONNIE ABRAMS
                        _..,.. HONO,uai,
                                    'ATES DISTRICT ..JUDGE
                        UNITED S~TES DISTRICT COURT
                        UNITED: DISTRICT OF NEW YORK                                            SEPTEMBER 10,.
                                                                                                                           2020
                   s o ~ E Y SQUARE
                  f40 FO K NEJI yORK                  10007
                 NEIi yoR,
                               •     RANDY S5/INSOHv. CITY                   F            .
                             Re•                 ·
                                     20-CV-994 (RA) ·                            NEW YORK et al •.

          __£-,-.A-r,:_.:=_)
                   r- . r,t,,t
                                        &>         r---,JJ---'
                                                           I .
                                                   . b_.e:- "-Ip            ,
          tf__;our goaor • ·.                  .        .       . /

                             I AH THE PLAINTIFF' RANDY SWINSON PL                                 .       .
                                         ·                                           •    EASE POl\Gl.VE M't"tJi..°\\.l)"t.~-s
             IT IS A CHALLENGE, EVERYDAY AT                                 .D.C, TO DRAFT A l.ETrEll.TYPE                 Ol\    ,

            SEND MAIL OUT•                   SO RESPECTFULLY                 I HOPE THIS CORRESPONDENCE llEACRES
            YOUR CHAMBERS IN TIME.


                        FROM JAN.2020 TO FEB. 202, I HAD DOCUMENTED, THAT I, AND
          OTHERS lilERE BEING DENIED n SOCI L SERVICES ", " COMPLETELY ", NO
          ONE
          .
              AFFORDED US THE CONSTITUTIO AL RIGHT OR THE MINIMUM . STANDARD                                  .


          OF" SOCIAL SERVICES~ {WHICH C USED DEFAULTS IN CERTAIN JUDGEHENTS)
          Q(CHECK EXHIBIT A') LEVY&AND FIN S.

                                                            .     ·.    .         AME WAS (     MS    EADY        l,   PLUS '
                 THE SOCIAL SERVICE SUPER ISORS N o~ SEC\ra1.; "t\\ESEC\1°%.LTI
                            ·     OE DEPU y WARDEN 'E          •             )
          THERE WAS " NO " JANE D          I SITUATION ( JOHN RE"RNI\NUY.'l.
       . SUPERVISOR IN COMMAND DURING T
       . _8611 SOLELy.
                                                              FOR US' TO CONfiCt
                                         . TO  AID AND ACCESS
                SOCIAL SERVICE UNIT - Is
         WITHH • THE COURTS '' •
                                                                                                      IN READING HY
                    THANK YOU FOR YOUR PATI
                                                                       CE,       AND KINDNESS,
         HUMBLE REQUEST .
I   .!;::j_;:__r-r--..1 -,- ,.       B-~F                                            ~S                       ULLY SUB
~N                      4:           c) :-

          ~~E~~~~:...;,..,_




...
                Notary Public Stat      w or
                       No. 01ST6131234
                  Qualified in Queens County
               Com · ·
                  m1ss1on Exoires Auaust 1. 2021
Case 1:20-cv-00994-RA Document 22 Filed 10/15/20 Page 6 of 8


                        EXHIBIT     A




                                                                                I
                                                                            i

                                                                   I
                                                               I
                                                          (




                                                                                    i

                                                                                I
                     EXHIBIT    A
                                                                            j
                                                                                I

                                                                            i
                                                                           I




                                                          \I



                                                                       I

                                                                       \



                                                                                \i
                   EXHIBIT     A                                                        I
                             ·          I
                                 Case 1:20-cv-00994-RA Document 22 Filed 10/15/20 Page 7 of 8
                                            artment of         ·


                                                                                                                              Warrant
                                        f:fatfon and finance
                                            Enforcement
                              child support    AJt,anY NY 12227-5350
                         cEO • ·man campus,
                         WA Ham
                                    .   sr of Taxation and Finance
                       comm•·551011          against                                                                                                              Judgment
                                                                                                                                                              Creditor

                          w,NSON
                  RANDY ESsr fl 34919034
     8            125 WHtrEKNY 10013-4497                                                                                                                    Judgment
    l            NEWyoR                                                                                                                                      Debtor                      Warrant ID·
    r                                                                                                                                                                                   C970118BOBW010


    I                                                                                                                                                        Last known Coun
                                                                                                                                                            address     a,   ty of Judgment:
                                                                                                                                                                        ,vewYork           .

                                                                                                                                                                                    Section of Tax, - .
                                                                                                                                                                                    171-i              '-'IW.
                      le of the State Of New York by· A OLEA   0                                                                                                    -         -
        anr,,effl~ceior
             o r has a employee
                             rt of the Department
                                        bl" .                _ . Fmance (DiF) ha'le b
                                                  of Taxatio~:nd
                                                      _                                       .
                        suppo arrears o IgatIon: Whereas, a support arrears ob\" ' ti ee" 1'o\W,e(1 \ha\ \h~ a~
      detavor
     ·n
         bto         -    • •      fT   .                                19a on sha\\ be de
              of the CommIssIoner o axat,on and Finance of the State of New Yo-L
                                                                                                 O          i\l~
                                                                                            eme a \ua"llm~t\\
     1             •     h d bt       d                                        I I\ pursuant to ,ax \..ct-N
     Section 171-r from t e e or name , the nature and amount of which are as follows:
                                                                                                                                                             -•
     CSMS ID NF54836X1 in the amount of$ 40,369.67as of August 5;~20                                                                                                          -
                                                                                                                                                             ~i:
     By statute, subsequent suppo~ arrears due on the above referffl:S!.d oij)!gation are deemed part of this
     judgment. New York State Office of Temporary and Disabilitt~~~{QTDA) shall advise DTF of the
     updated support arrears obligation. By statute, monies c.9!~£!. by OT~. this judgment are paid over to
     omA and shall be applied pursuant to Federal and Stf~aW@,gguideliri!§_. If there is no longer a support
     arrears obligation owed by the above debtor, this jugB1~nt will 5i:satisfied~j;          rf((I'   Yll,',\Ytlll'r.                              l(,\W               ",Wo'Y'-"
                                                                                             ... .                                                  ~;t             ~-rr
     And whereas, said obligation remains unpaid; ..                           ,mWM u .
                                                                          uW.-.Yr« « ,·t«tM.
                                                                       ,,;y,wtl,Wtm',-. ,\'Yffrft ,
                                                                                                                         vrttr,wtlfl
                                                                                                                          Yir«,\Wfn
                                                                                                                                             if
                                                                                                                                          t.'YtYf
                                                                                                                                       .,tr,y,.•
                                                                                                                                                                    ,,,.,.
                                                                                                                                                                                    ::!8:t::C:t'',;;'::',:';:
                                                                                         0




     Now therefore, we command yoy,,, to file a _lpy··· o ,_w a~~t,:,in_ five
     the office of the clerk of the Cb~~  ~med l!ove, for      by ~ r ,n
                                                                            th8
                                                                                Ju g                   lJitry
      the provisions of the Tax Law£;,w, ""     """"" ' ...ff        · . fter of Taxation and f\\\a\\ce \ot
                                            .!ff -                 .                            of safd CommiSSIO                                                                   . d de't>\Ot at\d ~e \\e't>\";.
        "nd we further c mand j,u, to satisfy said                    ·n sa,d eoun~ be\ong\~g \o sa~ - ce o\ \ne c\e~ o\ su~
         said obligation ou~: the re~nd ~ersona\ P~fe'!1a~ant \s so d~cKete~ w,tn tne::~ \s not deceased nas a~
         due to hirn/h            .    r,~-- said COPY ~i'.?1 '15          f'h, \n wn,ch sa,d debtot          \h\s wanan\ and 9a'i
        co .           er at the time w ~ ~,r:,:..;... . ., •iy the prope, "'          h     nder, and·return
        int~~ty or at any time thereaft .' ---,            1·be \evied upon or_ so\d e~;~he State of New '(on<..
        the  8st Or the debts owed to h1m1. . · of raxation and Finance                                        \J\ded b~ \aw.
             money collected to the comm1ss1oner                                    d ears and \nterest pro
        Le           ·                      -                        plus accrue arr
           vy and to\\ect-tota\ amount due shown above,
        Warrant received at 9 o'clock a.m. on 8/5/20 20

j




l
                                                                                                                                                                                      oocKET DATE 8/11/2020
    l'C-1"'"
         ......, ('\0/'\8)
                                                                                               3
                                                     '\DBO - 2250635              P00000 14 - o
Case 1:20-cv-00994-RA Document 22 Filed 10/15/20 Page 8 of 8
